People of the State of New York ex rel. Padilla v Schiraldi (2021 NY Slip Op 04415)





People of the State of New York ex rel. Padilla v Schiraldi


2021 NY Slip Op 04415


Decided on July 15, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2021-04856

[*1]The People of the State of New York, ex rel. Alexis G. Padilla, on behalf of Saquan Vaines, petitioner, 
vVincent Schiraldi, etc., respondent.


Alexis G. Padilla, Brooklyn, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Katherine A. Triffon of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Saquan Vaines upon his own recognizance or for bail reduction upon Queens County Indictment No. 89/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CHAMBERS, J.P., MILLER, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court